Citation Nr: 1517247	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee cramping.  

2.  Entitlement to service connection for area on the bottom of the right big toe of right foot.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a mood disorder.  

5.  Entitlement to service connection for a neurological disorder in the left leg.  

6.  Entitlement to service connection for a left hip disorder.  

7.  Entitlement to service connection for a neurological disorder in the right leg.    

8.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant (Veteran) represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service from September 2000 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and the VA RO in Winston-Salem, North Carolina.  

In May 2015, a Board videoconference hearing was held before the undersigned
Veterans Law Judge.  The transcript of that hearing is of record.

The issues of entitlement to service connection for a neurological disorder of the left leg, a left hip disorder, a neurological disorder of the right leg, and ED are addressed in the REMAND portion of the decision below and will be REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a letter dated on February 26, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA of the Veteran's desire to withdraw from appeal the claim to service connection for a disorder involving the right big toe of right foot.  
  
2.  In a letter dated on April 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA of the Veteran's desire to withdraw from appeal the claim to a TDIU.    

3.  On May 1, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative reiterated to the Board the Veteran's desire to withdraw from appeal the claim to service connection for a disorder involving the right big toe of right foot and the claim for a TDIU.  

4.  In a letter dated on May 14, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA of the Veteran's desire to withdraw from appeal the claim to service connection for a disorder involving the right knee.  
  
5.  The weight of the evidence of record is at least in equipoise with respect to the question of whether the Veteran's acquired psychiatric disorder, diagnosed as a mood disorder, is related to his service-connected lower back and right hip disorders.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for a disorder involving the right big toe of right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for a disorder involving the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In letters dated on February 26, 2014 and April 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA of the Veteran's desire to withdraw from appellate consideration the claim to service connection for a disorder involving the right big toe and the claim of entitlement to a TDIU.  

On May 1, 2014, during the Veteran's hearing before the Board and prior to the promulgation of a decision in the appeal, the Veteran's representative reiterated to the Board the Veteran's desire to withdraw from appeal the claim to service connection for a disorder involving the right big toe and the claim for a TDIU.  
In a letter dated on May 14, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA of the Veteran's desire to withdraw from appeal the claim to service connection for a disorder involving the right knee.  

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board.  As the Veteran has withdrawn from appeal the claims to service connection for disorders of the right big toe and the right knee, and the claim to entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  Each is therefore dismissed.

The Claim to Service Connection for an Acquired Psychiatric Disorder

The Veteran claims that he developed a psychiatric disorder as the result of service-connected lower back and right hip disorders.  In assessing his claim, the Veteran's contentions regarding psychiatric problems will be addressed as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, a service connection finding is warranted for an acquired psychiatric disorder, namely a mood disorder, for the following reasons.  

First, the record documents that the Veteran has been service connected for right hip and lower back disorders since 2005.  Second, the evidence of record is in equipoise regarding whether a current psychiatric disorder relates to the service-connected disorders.  See Gilbert, supra.  

The record contains two VA compensation examination reports that address the Veteran's claim.  

The first opinion is provided by a psychologist and is dated in February 2010.  This examiner diagnosed the Veteran with a mood disorder, but indicated that a medical nexus opinion addressing the etiology of the disorder would be speculative.  As a basis of his refusal to provide an opinion, the examiner indicated that the Veteran was not credible, that evidence of record indicated that he was malingering, that, despite his denials, the Veteran continued to have a substance abuse problem, that the Veteran was unemployed and experienced related family stress, and that the Veteran's childhood psychological trauma may account for his current problems.  The examiner stated that "[a]ll of these factors combined make it impossible to make any type of decision beyond speculation as to the existence/cause of his depression."  

The second opinion is also provided by a psychologist and is dated in February 2011.  This examiner also diagnosed the Veteran with a mood disorder.  But this examiner offered an opinion which tends to favor the Veteran's claim.  The examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  The examiner summarized the Veteran's medical history, and the Veteran's lay assertions regarding the way in which he believes he developed psychiatric problems.  And the examiner indicated that the Veteran's mood disorder was due to his general medical problems to include the right hip and lower back problems.  The examiner noted that the Veteran had substance abuse problems, but indicated that these issues did not "negate his symptoms of depression secondary to [service-connected] medical problems."  The Board finds this opinion to be of probative value in favor of the Veteran's claim to secondary service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, the Board has considered the negative evidentiary value of the February 2010 opinion, which counters the Veteran's claim in several respects.  However, that opinion does not comprise a preponderance of the evidence against the Veteran's claim.  At most, the negative opinion puts the evidence in equipoise on the issue of whether the diagnosed mood disorder relates to service-connected right hip and lower back disorders.  38 C.F.R. § 3.310.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Based on the forgoing evidentiary background, service connection is warranted for a mood disorder.  


ORDER

The appeal regarding the Veteran's claim to service connection for right knee cramping is dismissed.    

The appeal regarding the Veteran's claim to service connection for area on the bottom of the right big toe of right foot is dismissed.    

The appeal regarding the Veteran's claim to a TDIU is dismissed.  

Entitlement to service connection for a mood disorder is granted.  

REMAND

The remaining issues on appeal are remanded for the following reasons.

First, the claims to service connection for ED and a right leg neurological disorder must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These claims were denied by the AOJ in a September 2014 rating decision against which the Veteran filed an October 2014 notice of disagreement (NOD).  A Statement of the Case (SOC) should be issued in response.  38 C.F.R. § 19.26.

Second, the claim to service connection for a left leg neurological disorder should be remanded because it is inextricably intertwined with the claim to service connection for a right leg neurological disorder.  The Veteran maintains that each disorder stems from the service-connected lower back disorder.  38 C.F.R. § 3.310.  The claims should be addressed together on remand.  Further, the Board will address the appealed issue - service connection for a left leg neurological disorder - when the other issue has either been finally decided, or has been appealed to the Board.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

Third, additional medical inquiry should be conducted into the claims for service connection for left hip and left leg disorders.  

The Veteran should be provided with a VA compensation examination into his claim that a left hip disorder is secondary to right hip and lower back problems.  A January 2011 private medical report indicates that the Veteran has a left hip disorder, as does a June 2011 VA compensation examination report.  However, neither report provides a comprehensive medical opinion regarding whether the left hip problem is secondary to either a right hip disorder, or to a lower back disorder.      

The Veteran should also be provided with a VA compensation examination regarding his left leg neurological disorder claim.  An examination should be conducted, and then an opinion should be rendered regarding whether the Veteran has a neurological disorder in his left leg.  A May 2014 VA examination found that the Veteran did not have neurological problems in his left leg.  However, private medical evidence received later in 2014 indicates that the Veteran does have radiculopathy into his left leg.  The requested opinion should assess the private medical evidence and comment on whether the diagnoses noted in private medical evidence are credible (based on objective testing) or are merely based on the Veteran's own reported history (which according to the May 2014 VA examiner is entirely contradicted by objective medical testing of the Veteran's lower extremities).  

Finally, the remaining issues on appeal should be readjudicated in a Supplemental SOC (SSOC).  The AOJ has added relevant evidence to the record since the June 2013 SOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records currently outstanding.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  
 
2.  After the above development is completed, schedule the Veteran for an appropriate VA examination into his claims to service connection for left hip and left leg disorders.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  What are the Veteran's current left hip and left leg neurological disorders?  If the examiner finds that the Veteran does not have either of these disorders, please review and discuss the medical evidence of record indicating current diagnoses for left hip and left leg neurological disorders.  

(b)  If the response to (a) is positive for either or both disorders, is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is due to or caused by the Veteran's service-connected right hip and/or back disabilities?

(c)  If the answer to (b) is negative for either or both disorders, is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected hip and/or back disorders?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Then, readjudicate the Veteran's claims.  If a claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

5.  The issues regarding service connection for ED and a right leg neurological disorder should be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SOC regarding these issues and advised of the appropriate time limits to perfect an appeal.  The issue(s) should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


